Citation Nr: 1638273	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-27 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously remanded by the Board in March 2014 for further evidentiary development.

The Veteran testified before the undersigned Veterans Law Judge at a March 2012 Central Office hearing.  A transcript of that proceeding is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. While stationed at McGuire Air Force Base, the Veteran served as an aircraft mechanic on jets with over two engines.

2. Resolving reasonable doubt in his favor, the Veteran was exposed to an herbicide agent during "Embassy Runs" in a C-135 aircraft which resulted in landing and stepping off of the aircraft within the Republic of Vietnam.
 
3. The Veteran has a diagnosis of diabetes mellitus, type II, which became manifest after service to a degree of 10 percent or more.


CONCLUSION OF LAW

Diabetes mellitus, type II, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection is warranted when a claimant shows: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Alternatively, pertinent VA law and regulations provide that a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6)(iii).  The diseases that are listed at 38 C.F.R. § 3.309(e), including diabetes mellitus, type II, shall be presumptively service connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

Additionally, the Board notes that with respect to all claims, if there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
The Veteran has testified that his service as an aircraft mechanic aboard C-135's resulted in him traveling to Vietnam as a maintenance crew chief.  Pursuant to the Board's March 2014 Remand, VA contacted the Air Force Historical Research Agency (AFHRA) to determine if the Veteran would have traveled to Vietnam.  The AFHRA responded that C-135's from the Veteran's unit did travel to Vietnam on occasion.  However, the AFHRA could not find any documentation of crew chiefs (consistent with the Veteran's MOS) traveling with the aircraft to Vietnam as there "were in-place maintenance personnel along the flight route."  

The Veteran has testified, and he has submitted supporting statements from fellow servicemen, that crew chiefs did in fact fly with the C-135's on "Embassy runs," as the aircraft landed at a series of Air Force Bases and airports on the way.  The servicemen testified that the Air Force Bases did have maintenance support, however, some airports did not.  As a result, a crew chief was necessary in order to ensure maintenance support during the entire trip.  

The Board finds that the Veteran's MOS is consistent with the lay testimony from the Veteran, his fellow servicemen, and his wife.  The Board finds their testimony with respect to the Veteran's in-service flights to Vietnam during the Vietnam era to be both competent credible.  The Veteran's personnel records indicate that he served as an aircraft mechanic on jets with over two engines.  The AFHRA confirmed as much, and stated that the Veteran was essentially a "crew chief for a jet aircraft."  The testimony of the Veteran and the fellow servicemen indicates that as a result of his MOS, the Veteran traveled to Vietnam on at least a couple of occasions, resulting in him stepping foot within the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6)(iii).   

As a result, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran was exposed to herbicides, and thus, the Veteran shall be given the benefit of the doubt.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; Ortiz, supra.  Exposure to herbicides is presumed. 

The medical evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus, type II.  The manifestation of his disability is consistent with at least a 10 percent evaluation under the appropriate diagnostic code.  38 C.F.R. § 4.119, Diagnostic Code (Code) 7913.  As a result, the requirements of § 3.307(a)(6) are met and presumptive service connection of diabetes mellitus, type II, is warranted on a presumptive basis.
 
In sum, there is at least an approximate balance of positive and negative evidence of record as to the Veteran's assertions regarding exposure to herbicides, and there is evidence that he has a current diagnosis of diabetes mellitus, type II.  As a result, service connection for diabetes mellitus, type II on a presumptive basis is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.309(e); Ortiz, supra (Fed. Cir. 2001).


ORDER

Entitlement to service connection for diabetes mellitus, type II, associated with herbicide exposure is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


